PER CURIAM.
Paul Radion has appealed the district court’s judgment dismissing his complaint. We have reviewed the parties’ briefs and the record on appeal. We affirm.
Radion’s attempt to obtain relief from the denial of his claims in state court by purporting to cast a federal hue on these claims is ineffective. See Fortune v. Mulherrin, 533 F.2d 21, 22 (1st Cir.1976) (per curiam) (an allegation that an unconstitutional result has been reached in a state court does not vest a federal court with jurisdiction to review state proceedings collaterally). Radion’s claims against appellee Nelson were correctly dismissed on res judicata grounds. Similarly, Radion’s claims against the state court defendants were correctly dismissed, inter alia, on grounds of judicial immunity.
Affirmed. See 1st Cir. R. 27(c).